PER CURIAM.
Sebastian Gomez appeals the district court’s order denying his motion to withdraw his guilty plea and habeas relief under 28 U.S.C.A. § 2255 (West Supp.2000). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm the decision to deny Gomez’s motion to withdraw his guilty plea on the reasoning of the district court. United States v. Gomez, No. CR-96-806 (D.S.C. filed Oct. 11, 2000; entered Oct. 12, 2000). To the extent that Gomez raised additional claims sounding in habeas, we also rely on the reasoning of the district court in denying a certificate of appealability as to those claims and dismissing the appeal in relevant part. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED IN PART; AFFIRMED IN PART.